by his counsel." See Ford v. Warden, 111 Nev. 872, 884, 901 P.2d 123, 130
                  (1995) (holding that an appellant "cannot change [his] theory underlying
                  an assignment of error on appeal"). We conclude that Colucci is not
                  entitled to relief
                               "District courts may grant a motion to withdraw a guilty plea
                  prior to sentencing for any substantial, fair, and just reason." Crawford v.
                  State, 117 Nev. 718, 721, 30 P.3d 1123, 1125 (2001); see NRS 176.165.
                  Here, the district court conducted an evidentiary hearing and heard
                  testimony from Colucci and his former counsel, John Momot. Momot
                  testified that he met 57 times with Colucci prior to the entry of his plea
                  and provided documentation indicating that he reviewed multiple plea
                  offers by the State with him. The district court specifically found "that
                  [what] we saw today really emphasize[s] the care that was taken by Mr.
                  Momot's office to go over what the charges were and what he would be
                  pleading to." The district court determined that "after listening to all the
                  evidence" and reviewing the plea agreement memorandum and oral plea
                  canvass, "it does appear to me that this plea was knowingly and
                  voluntarily entered." See Molina v. State, 120 Nev. 185, 191, 87 P.3d 533,
                  537-38 (2004) ("A district court must examine the totality of the
                  circumstances to determine whether a defendant entered his plea
                  voluntarily, knowingly, and intelligently."). Our review of the record
                  reveals that Colucci failed to either provide a substantial, fair, and just
                  reason which required the withdrawal of his plea, see Crawford, 117 Nev.
                  at 721, 30 P.3d at 1125, or demonstrate that counsel's performance was
                  deficient, see Strickland v. Washington, 466 U.S. 668, 687-88 (1984); see
                  also Missouri v. Frye, 566 U.S.          , 132 S. Ct. 1399, 1405-06 (2012);
                  Latter v. Cooper, 566 U.S.                132 S. Ct. 1376, 1384 (2012).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    'e
                    Therefore, because Colucci failed to satisfy his burden and prove that his
                    plea was invalid, see Molina, 120 Nev. at 190, 87 P.3d at 537, we conclude
                    that the district court did not abuse its discretion by denying his motion,
                    Johnson v. State, 123 Nev. 139, 144, 159 P.3d 1096, 1098 (2007).
                    Accordingly, we
                                ORDER the judgment of conviction AFFIRMED.




                                                             /
                                                       Hardesty




                    cc:   Hon. Elissa F. Cadish, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         3
(0) 1947A Algetrn